DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-17 and 22-25 in the reply filed on 7/5/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 12/2/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Any non-English reference that did not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information has not been considered by the examiner. 
Applicant should note that the large number of references in the attached IDS, see IDS filed 12/2/2021 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in the proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believed may be of particular relevance to the instant claimed invention in response to this Office Action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the console (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically drive unit has been interpreted to include a drive magnet and a drive bearing and equivalents thereof as disclosed within the specification, see para. [0018], [0021], [0089]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-3, 6-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0296720 to Taskin et al. (Taskin) (cited by applicant).
In reference to at least claim 2
Taskin teaches an axial rotor with downstream bearing wash flow which discloses a blood flow assist system comprising: an impeller assembly (e.g. impeller, 131, Fig. 2) comprising an impeller shaft (e.g. central portion defining a channel 114, Fig. 2, para. [0044]-[0046]) and an impeller disposed on the impeller shaft (e.g. impeller blades 132a, 132b, Fig. 2, para. [0048]), the impeller shaft including a lumen extending from a distal end of the impeller shaft to a proximal end of the impeller shaft (e.g. central opening 114, Fig. 2); a drive unit configured to impart rotation to the impeller shaft and the impeller (e.g. drive mechanism 120, shaft 121, Figs. 1-2, para. [0006]) , at least a portion of the drive unit positioned distal the proximal end of the impeller shaft (e.g. bearing element 140 connected to shaft 121 is distal the proximal end of the impeller shaft, Fig. 2); a primary flow pathway along an exterior surface of the impeller (e.g. axial flow, Fig. 1, para. [0046]-[0049]); and a secondary flow pathway along the lumen of the impeller shaft (e.g. “secondary flow”, Figs. 1-2, para. [0053]-[0054]), wherein, during operation of the blood flow assist system, blood is pumped proximally along the primary flow pathway and the secondary flow pathway (e.g. axial blood flow into a chamber, para. [0046]-[0049], a secondary flow of the fluid from a region exterior to the impeller into washout area then into the central opening and then downstream along a surface of the shaft  within opening, and finally along the bottom surface  of the base outwardly through gap into a region disposed beyond the peripheral edge, para. [0053]-[0054]).
In reference to at least claim 3
Taskin discloses wherein, during operation of the blood flow assist system, blood pumped along the secondary flow pathway flows between the proximal end of the impeller shaft and the drive unit (e.g. Figs. 1-2, a secondary flow of the fluid from a region exterior to the impeller into washout area then into the central opening and then downstream along a surface of the shaft  within opening, and finally along the bottom surface  of the base outwardly through gap into a region disposed beyond the peripheral edge, para. [0053]-[0054]).
In reference to at least claim 6
Taskin discloses wherein the lumen extends through a distal end of the impeller (e.g. central opening 114, Figs. 2, extends through the body, para. [0044]).
In reference to at least claim 7
Taskin discloses a pump housing, the impeller assembly disposed in the pump housing (e.g. pump housing 110 includes inlet port 116 and outlet port 117, Fig. 1, para. [0007]). 
In reference to at least claim 8
Taskin teaches an axial rotor with downstream bearing wash flow which a pump housing (e.g. pump housing 110 includes inlet port 116 and outlet port 117, Fig. 1, para. [0007]);  a first impeller disposed in the pump housing shaft (e.g. impeller blades 132a, 132b, Fig. 2, para. [0048]) and configured to rotate relative to the pump housing shaft (e.g. impeller blades 132a, 132b rotate relative to the housing, Fig. 2, para. [0048]), a lumen extending through a distal end of the first impeller along a longitudinal axis of the first impeller (e.g. central opening 114, Figs. 2, extends through the body, para. [0044]); a primary flow pathway between an exterior surface of the first impeller and the pump housing (e.g. axial flow, Fig. 1, para. [0046]-[0049]); and a secondary flow pathway along the lumen (e.g. “secondary flow”, Figs. 1-2, para. [0053]-[0054]), wherein, during operation of the blood flow assist system, blood is pumped proximally along the primary flow pathway and the secondary flow pathway (e.g. axial blood flow into a chamber, para. [0046]-[0049], a secondary flow of the fluid from a region exterior to the impeller into washout area then into the central opening and then downstream along a surface of the shaft  within opening, and finally along the bottom surface  of the base outwardly through gap into a region disposed beyond the peripheral edge, para. [0053]-[0054]).
In reference to at least claim 9
Taskin discloses wherein the first impeller is disposed on an impeller shaft (e.g. central portion defining a channel 114, Fig. 2, para. [0044]-[0046]), the lumen extending through the impeller shaft (e.g. central opening 114, Fig. 2).
In reference to at least claim 10
Taskin discloses further comprising a second impeller disposed on the impeller shaft spaced apart proximally from the first impeller along the impeller shaft (e.g. plurality of ridges 145 define fluid channels for driving the secondary flow, Fig. 3, para. [0053]).
In reference to at least claim 11
Taskin discloses a flange at a proximal end of the impeller shaft (e.g. fan structure 144 includes a flange, Figs. 2, 3, para. [0053]), the second impeller disposed on a proximally-facing surface of the flange (e.g. plurality of ridges 145 located on a bottom surface, i.e. proximally-facing surface, of the flange, Figs. 2,3, para. [0053]).
In reference to at least claim 12
Taskin discloses wherein the impeller shaft, the second impeller, and the flange form an integrated rotor core, the first impeller attached to the integrated rotor core (e.g. fan structure can be formed integrally with the body of the impeller, para. [0053]).
In reference to at least claim 13
Taskin discloses wherein the impeller shaft, the first impeller, the second impeller, and the flange form a unitary body (e.g. fan structure can be formed integrally with the body of the impeller, para. [0053]).
In reference to at least claim 14
Taskin discloses wherein, during operation of the blood flow assist system, blood pumped along the secondary flow pathway flows between a proximal end of the impeller shaft and the drive unit (e.g. Figs. 1-2, a secondary flow of the fluid from a region exterior to the impeller into washout area then into the central opening and then downstream along a surface of the shaft  within opening, and finally along the bottom surface  of the base outwardly through gap into a region disposed beyond the peripheral edge, para. [0053]-[0054]).
In reference to at least claim 17
Taskin teaches an axial rotor with downstream bearing wash flow which discloses a kit comprising: the blood flow assist system of claim 8 (see rejection of claim 8 above), and further comprising: a motor assembly configured to impart rotation to the impeller (e.g. motor 120, Fig. 1) ; and a power wire electrically connected to the motor assembly (e.g. percutaneous cable 151, Fig. 1); and a console configured to electrically connect to the power wire (e.g. control module 150, Fig. 1, para. [0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0296720 to Taskin et al. (Taskin) in view of US 2014/0275722 to Zimmermann et al. (Zimmermann) (cited by applicant).
In reference to at least claim 4
Taskin teaches a blood flow assist system according to claim 3. Taskin further discloses wherein the drive unit comprises a drive magnet (e.g. 152, Fig. 2, para. [0006]) the blood flow assist system further comprising a drive bearing between the drive magnet and the impeller assembly (e.g. 121 with socket, Fig. 2, para. [0046]) and describes a concave bearing surface to mate with a convex bearing surface associated with the impeller and the surfaces being adjacent the second flow pathway (e.g. Fig. 2, para. [0046]) but does not explicitly teach the drive bearing comprising a convex bearing surface having a plurality of distally-projecting segments, the plurality of distally-projecting segments spaced apart circumferentially to define at least one channel between adjacent segments, the second flow pathway comprising the at least one channel.
Zimmermann, in the analogous art of blood pumps, teaches blood pump rotor bearings which discloses a convex/concave bearing arrangements (e.g. para. [0003]-[0004]) wherein the rotor bearing is concave and mates with a convex bearing surface comprising a plurality of distally projecting segments, the plurality of distally-projecting segments spaced apart circumferentially to define at least one channel between adjacent segments (e.g. Figs. 4-8, para. [0040]-[0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Taskin to switch the convex/concave relationship as desired and to include the projections with channels as taught by Zimmermann in order to yield the predictable result of providing fluid washed bearings.
In reference to at least claim 5
Taskin modified by Zimmermann teaches a system according to claim 4. Taskin modified by Zimmerman further discloses wherein the at least one channel extends outwardly from a central hollow (e.g. ‘722, extends out from a central hollow of the rotor “impeller shaft”, Figs. 4-8, para. [0040]-[0050]) the secondary flow pathway comprising the central hollow (e.g. “secondary flow” is through the lumen of the impeller shaft, Figs. 1-2, para. [0053]-[0054]).
In reference to at least claim 15
Taskin teaches a blood flow assist system according to claim 14. Taskin further discloses wherein the drive unit comprises a drive magnet (e.g. 152, Fig. 2, para. [0006]) the blood flow assist system further comprising a drive bearing between the drive magnet and the impeller assembly (e.g. 121 with socket, Fig. 2, para. [0046]) and describes a concave bearing surface to mate with a convex bearing surface associated with the impeller and the surfaces being adjacent the second flow pathway (e.g. Fig. 2, para. [0046]) but does not explicitly teach the drive bearing comprising a convex bearing surface having a plurality of distally-projecting segments, the plurality of distally-projecting segments spaced apart circumferentially to define at least one channel between adjacent segments, the second flow pathway comprising the at least one channel.
Zimmermann, in the analogous art of blood pumps, teaches blood pump rotor bearings which discloses a convex/concave bearing arrangements (e.g. para. [0003]-[0004]) wherein the rotor bearing is concave and mates with a convex bearing surface comprising a plurality of distally projecting segments, the plurality of distally-projecting segments spaced apart circumferentially to define at least one channel between adjacent segments (e.g. Figs. 4-8, para. [0040]-[0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Taskin to switch the convex/concave relationship as desired and to include the projections with channels as taught by Zimmerman in order to yield the predictable result of providing fluid washed bearings.
In reference to at least claim 16
Taskin modified by Zimmermann teaches a system according to claim 15. Taskin modified by Zimmermann further discloses wherein the at least one channel extends outwardly from a central hollow (e.g. ‘722, extends out from a central hollow of the rotor “impeller shaft”, Figs. 4-8, para. [0040]-[0050]) the secondary flow pathway comprising the central hollow (e.g. “secondary flow” is through the lumen of the impeller shaft, Figs. 1-2, para. [0053]-[0054]).

Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0296720 to Taskin et al. (Taskin) in view of US 2021/0100940 to Breidall et al. (Breidall).  
In reference to at least claim 22
Taskin teaches a blood flow assist system according to claim 2 but does not explicitly teach a sleeve bearing distal the impeller, the sleeve bearing disposed about the impeller shaft such that, during rotation of the impeller shaft, an exterior surface of the impeller shaft at a selected axial location is cyclically exposed to blood during operation of the blood flow assist system.
Breidall teaches a reduced thrombosis blood pump which discloses blood pump assembly (e.g. 100, Fig. 1) that includes a bearing assembly that include a proximal bearing assembly (e.g. 122, Figs. 1-2) and a sleeve bearing distal the impeller (e.g. second(distal) bearing assembly 126, Fig. 1-2), the sleeve bearing disposed about the impeller shaft (e.g. second(distal) bearing assembly 126 is disposed about shaft of impeller 114, Fig. 1-2, para. [0024]), such that, during rotation of the impeller shaft, an exterior surface of the impeller shaft at a selected axial location is cyclically exposed to blood during operation of the blood flow assist system (e.g. shaft of the impeller assembly 106 is cyclically exposed to blood during operation of the blood flow assist system, Fig. 1-2; blood flow through the device 100, para. [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Taskin to include a bearing assembly that includes a sleeve bearing distal the impeller, the sleeve bearing disposed about the impeller shaft as taught by Breidall in order to yield the predictable result of a bearing assembly that minimizes gaps and stagnant areas minimizing the potential of thrombus formation.  
In reference to at least claim 24
Taskin teaches a blood flow assist system according to claim 9 but does not explicitly teach a sleeve bearing distal the impeller, the sleeve bearing disposed about the impeller shaft such that, during rotation of the impeller shaft, an exterior surface of the impeller shaft at a selected axial location is cyclically exposed to blood during operation of the blood flow assist system.
Breidall teaches a reduced thrombosis blood pump which discloses blood pump assembly (e.g. 100, Fig. 1) that includes a bearing assembly that include a proximal bearing assembly (e.g. 122, Figs. 1-2) and a sleeve bearing distal the impeller (e.g. second(distal) bearing assembly 126, Fig. 1-2), the sleeve bearing disposed about the impeller shaft (e.g. second(distal) bearing assembly 126 is disposed about shaft of impeller 114, Fig. 1-2, para. [0024]), such that, during rotation of the impeller shaft, an exterior surface of the impeller shaft at a selected axial location is cyclically exposed to blood during operation of the blood flow assist system (e.g. shaft of the impeller assembly 106 is cyclically exposed to blood during operation of the blood flow assist system, Fig. 1-2; blood flow through the device 100, para. [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Taskin to include a bearing assembly that includes a sleeve bearing distal the impeller, the sleeve bearing disposed about the impeller shaft as taught by Breidall in order to yield the predictable result of a bearing assembly that minimizes gaps and stagnant areas minimizing the potential of thrombus formation.  

Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0296720 to Taskin et al. (Taskin) in view of US 2014/0128659 to Heuring et al. (Heuring). 
In reference to at least claim 23
Taskin teaches a blood flow assist system according to claim 7 but does not explicitly teach a support structure coupled to or formed with the pump housing, the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from the blood vessel wall.
Heuring, within the analogous art of blood pumps, discloses a blood pump (e.g. 110, Fig. 1E) that includes a support structure coupled to or formed with the pump housing (e.g. support structure and support members 120, 121 are associated with the housing 114, Fig. 1E, para. [0098]), the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from the blood vessel wall (e.g. support structures and support members 120, 121 include struts that maintain spacing of the pump housing from the vessel wall, Figs. 1C-1E).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Taskin to include a support structure coupled to or formed with the pump housing, the support structure comprising struts as taught by Heuring in order to yield the predictable result of providing a structure to anchor the pump to the vessel wall providing stability that allows patient mobility and ambulation while reducing vessel injury (e.g. ‘659, para. [0084]). 
In reference to at least claim 25
Taskin teaches a blood flow assist system according to claim 8 but does not explicitly teach a support structure coupled to or formed with the pump housing, the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from the blood vessel wall.
Heuring, within the analogous art of blood pumps, discloses a blood pump (e.g. 110, Fig. 1E) that includes a support structure coupled to or formed with the pump housing (e.g. support structure and support members 120, 121 are associated with the housing 114, Fig. 1E, para. [0098]), the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from the blood vessel wall (e.g. support structures and support members 120, 121 include struts that maintain spacing of the pump housing from the vessel wall, Figs. 1C-1E).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Taskin to include a support structure coupled to or formed with the pump housing, the support structure comprising struts as taught by Heuring in order to yield the predictable result of providing a structure to anchor the pump to the vessel wall providing stability that allows patient mobility and ambulation while reducing vessel injury (e.g. ‘659, para. [0084])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0149950 to Wampler which teaches a heart assist device which discloses rotor with a hollow shaft. US 2019/0001034 to Taskin et al. which teaches an axial flow rotor with downstream bearing wash flow. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792